SAVOIE, Judge.
This court issued a Show Cause Order, ex proprio motu, ordering the parties hereto to show cause why this appeal should not be dismissed for the reason that there is no signed judgment of record. No responses have been filed by any of the parties.
It is well established that no appeal can be taken except from a signed judgment. Any appeal taken in a case where there is *199no signed judgment is premature, and this court thus has no jurisdiction over it. Lea v. Nettles (La.App. 1st Cir.1982), No. 82 CA 0602; Blackwell v. Blackwell, 399 So.2d 703 (La.App. 1st Cir.1981).
Accordingly, this appeal is dismissed and the matter remanded to the trial court.
DISMISSED AND REMANDED.